DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H04-105218.
Re clm 1, JP’218 discloses a rotation induction device (Fig. 1) for a vehicle, comprising: an upper case (C) formed of a synthetic resin material ([0030]), and having a piston rod (R, Fig. 3) passing therethrough; a lower case (B) formed of a synthetic resin material and disposed under the upper case, wherein the piston rod passes through the lower case; a center plate (D) formed of a synthetic resin material, disposed between the upper case and the lower case such that the piston rod passes through the center plate, and configured to induce rotation of either one or both of the upper case and the lower case; and a ring-shaped installation space (occupied by D) disposed between the upper and lower cases, wherein the center plate is inserted in the ring-shaped installation space.
Re clm 2, JP’218 further discloses the upper case comprises: an upper cover part (41) configured to cover a top (upper surface of D) of the center plate, the upper cover part having an upper hole (40) formed in a center thereof such that the piston rod passes through the upper hole; and an upper blocking part (49, or 46 and 49) disposed at an edge (radially outer edge) of the upper cover part, and configured to block an inflow of foreign matters.
Re clm 3, JP’218 further discloses the lower case comprises: a lower cover part (21) configured to cover a bottom (lower surface of D) of the center plate, the lower cover part having a lower hole (20) formed in a center thereof such that the piston rod passes through the lower hole; and a lower blocking part (28) disposed at an edge (radially outer edge) of the lower cover part, and configured to block an inflow of foreign matters.
Re clm 4¸ JP’218 further discloses the upper blocking part comprises: an upper blocking hook part (49) extended downward from the edge of the upper cover part; and an upper blocking protrusion part (46) protruding downward from the upper cover part, and disposed to face the upper blocking part hook part (via radial gap between 46 and 49).
Re clm 10, JP’218 further discloses a volume of the center plate is 50% to 98% of a volume of the installation space (as shown in Fig. 1; D takes up more than half of installation space however there is more than 2% in volume not taken up due to grooves 50 and voids such as above 25 and below 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 4 above, and further in view of Lim KR 20110035223.
JP’218 discloses all the claimed subject matter as described above.
Re clm 5¸ JP’218 further discloses the lower blocking part comprises: a lower blocking locking part (at 27a) disposed at the edge of the lower cover part, and including a groove (at 48b) to which the upper blocking hook part (especially 27a) is locked and fixed; and a lower blocking protrusion part (28) protruding upward for the edge of the lower cover part, and disposed between the upper blocking hook part and the upper blocking protrusion part (28 is between 46 and 49).
JP’218 does not disclose a lower blocking dropping part extended from the edge of the lower cover part toward a bottom of the upper blocking hook part and configured to drop foreign matter.
Lim teaches a similar device comprising a lower blocking dropping part (125, Fig. 3) extended from the edge of the lower cover part toward a bottom of the upper blocking hook part (117) and configured to drop foreign matter for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter (page 5: lines ;page 5: the last line to page 6: line 2).
It would have been obvious to one of ordinary skill in the art to modify the device of JP’218 and provide a lower blocking dropping part extended from the edge of the lower cover part toward a bottom of the upper blocking hook part and configured to drop foreign matter for the purpose of forming a labyrinth seal at the outer diameter side of the device to effectively block entry of foreign matter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP H04-105218 as applied to claim 1 above, and further in view of Takahashi U.S. 2018/0370317.
JP’218 discloses all the claimed subject matter as described above.
Re clm 6, JP’218 does not discloses the center plate comprises: a center disk part; a center inner circumferential part formed on an inner circumferential surface of the center disk part; a center outer circumferential part formed on an outer circumferential surface of the center disk part; a center upper curved part formed on a top of the center disk part, and disposed in line contact with the upper case; and a center lower curved part disposed at a bottom of the center disk part, and disposed in line contact with the lower case.

    PNG
    media_image1.png
    411
    987
    media_image1.png
    Greyscale

	Takahashi teaches a center plate comprising a center disk part; a center inner circumferential part (see Fig. above) formed on an inner circumferential surface of the center disk part; a center outer circumferential part (see Fig. above) formed on an outer circumferential surface of the center disk part; a center upper curved part (see Fig. above) formed on a top of the center disk part, and disposed in line contact with the upper case; and a center lower curved part (see Fig. above)  disposed at a bottom of the center disk part, and disposed in line contact with the lower case for the purpose of improving the sealing performance of the lubricant filled recesses thus preventing the lubricant from being pushed out of the gap as well as to provide lubricant over a long period of time ([0017]).
	It would have been obvious to one of ordinary skill in the art to substitute the center plate design of JP’218 with that of Takahashi and provide the center plate comprises: the center plate comprises: a center disk part; a center inner circumferential part formed on an inner circumferential surface of the center disk part; a center outer circumferential part formed on an outer circumferential surface of the center disk part; a center upper curved part formed on a top of the center disk part, and disposed in line contact with the upper case; and a center lower curved part disposed at a bottom of the center disk part, and disposed in line contact with the lower case for the purpose of improving the sealing performance of the lubricant filled recesses thus preventing the lubricant from being pushed out of the gap as well as to provide lubricant over a long period of time.

Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656